Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 1 of 17 PageID #: 1175




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

AETHER THERAPEUTICS INC.,

                              Plaintiff,
                v.
                                               Case No. 20-381-MN
ASTRAZENECA AB, ASTRAZENECA
PHARMACEUTICALS LP, NEKTAR                     Jury Trial Demanded
THERAPEUTICS, and DAIICHI-
SANKYO, INC.

                             Defendants.

                                    SCHEDULING ORDER

             QG day
       This ______   of 'HFHPEHU
                         ___________________, 2020, the parties having determined after

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration;

       IT IS HEREBY ORDERED that:
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 2 of 17 PageID #: 1176




       1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) on December 14, 2020. If they have not already done

so, the parties are to review the Court’s Default Standard for Discovery, Including Discovery of

Electronically Stored Information (“ESI”), which is posted at http://www.ded.uscourts.gov (see

Other Resources, Default Standard for Discovery) and is incorporated herein by reference. The

parties shall make their initial disclosures pursuant to Paragraph 3 of the Delaware Default

Standard for Discovery on January 6, 2021.1

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before April 2, 2021.

Unless otherwise ordered by the Court, any motion to join a party or motion to amend the

pleadings shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

       3.      Application to Court for Protective Order. Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within twenty (20) days from the date the

Court enters this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the
               disclosure of information in this case, the Court does not intend to
               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or

1
 To the extent there is any inconsistency between the dates specified in the Default Standard for
Discovery and this Scheduling Order, this Scheduling Order governs.



                                                  2
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 3 of 17 PageID #: 1177




               party subject to this order who becomes subject to a motion to
               disclose another party’s information designated “confidential” [the
               parties should list any other level of designation, such as “highly
               confidential,” which may be provided for in the protective order]
               pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard
               on whether that information should be disclosed.

       4.      Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

version of any sealed document shall be filed electronically within seven (7) days of the filing of

the sealed document.

       5.      Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies

of all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

       6.      ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:

               (a)      By December 4, 2020, Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

each asserted patent.

               (b)      By January 15, 2021, Defendants shall produce core technical documents

related to the accused product(s), sufficient to show how the accused product(s) work(s),

including but not limited to non-publicly available operation manuals, product literature,

schematics, and specifications. Defendants shall also produce sales figures for the accused

product(s).


                                                  3
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 4 of 17 PageID #: 1178




               (c)     By February 26, 2021, Plaintiff shall produce an initial claim chart

relating each known accused product to the asserted claims each such product allegedly

infringes.

               (d)     By March 26, 2021, Defendants shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

               (e)     By March 11, 2022, Plaintiff shall provide final infringement contentions.

               (f)     By April 15, 2022, Defendants shall provide final invalidity contentions.

       8.      Discovery. Unless otherwise ordered by the Court or agreed to by parties, the

limitations on discovery set forth in the Federal Rules shall be strictly observed.

               (a)     Discovery Cut Off. All fact discovery in this case shall be initiated so that

it will be completed on or before February 18, 2022.

               (b)     Document Production. Document production shall be substantially

complete by November 19, 2021.

               (c)     Requests for Admission. A maximum of twenty-five (25) requests for

admission are permitted for each side. 2

               (d)     Interrogatories.

                       i.      A maximum of twenty-five (25) interrogatories, including

contention interrogatories, are permitted for each side. 3




2
  There are currently three distinct Defendants in this action, the AstraZeneca entities, Nektar
Therapeutics and Daiichi-Sankyo, Inc. Plaintiff will serve one set of requests for admission on
Defendants, with each defendant entity responding in their individual capacity. Defendants will
jointly serve one set of requests for admission on Plaintiff.
3
  There are currently three distinct Defendants in this action, the AstraZeneca entities, Nektar
Therapeutics and Daiichi-Sankyo, Inc. This limitation applies to each Defendant individually.
Plaintiff will serve one set of interrogatories on Defendants, with each defendant entity



                                                  4
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 5 of 17 PageID #: 1179




                       ii.     The Court encourages the parties to serve and respond to

contention interrogatories early in the case. In the absence of agreement among the parties,

contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

The adequacy of all interrogatory answers shall be judged by the level of detail each party

provides (i.e., the more detail a party provides, the more detail a party shall receive).

               (e)     Depositions.

                       i.      Limitation on Fact Deposition Discovery. Each side is limited to a

total of twelve (12) fact depositions upon oral examination of party witnesses.4 Unless otherwise

stipulated or ordered by the Court, each deposition is limited to 1 day of 7 hours.

                       ii.     Location of Depositions.      Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily be

required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

action in this Court for the purpose of this provision.

               (f)     Disclosure of Expert Testimony.

                       i.      Expert Reports. For the party who has the initial burden of proof

on the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

testimony is due on or before April 29, 2022. The supplemental disclosure to contradict or rebut




responding in their individual capacity. Defendants will jointly serve one set of interrogatories
on Plaintiff.
4
  There are currently three distinct defendants in this action, the AstraZeneca entities, Nektar
Therapeutics and Daiichi-Sankyo, Inc. This limitation applies to each side collectively.



                                                  5
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 6 of 17 PageID #: 1180




evidence on the same matter identified by another party is due on or before June 3, 2022. Reply

expert reports from the party with the initial burden of proof are due on or before June 30, 2022.

                        No other expert reports will be permitted without either the consent of all

parties or leave of the Court. Along with the submissions of the expert reports, the parties shall

advise of the dates and times of their experts’ availability for deposition.

                       ii.     Expert Report Supplementation.           After expert discovery is

completed, the parties agree they will not permit expert declarations to be filed in connection

with motions briefing (including case-dispositive motions).

                       iii.    Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.

                       iv.     Completion of Expert Discovery. The parties shall complete expert

discovery by August 12, 2022.

               (g)     Discovery Matters and Disputes Relating to Protective Orders.

                       i.      Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                       ii.     Should counsel find, after a reasonable effort pursuant to Local

Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court’s Judicial Administrator to schedule an argument.




                                                  6
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 7 of 17 PageID #: 1181




                        iii.    On a date to be set by separate order, generally not less than four

(4) days prior to the conference, the party seeking relief shall file with the Court a letter, not to

exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a date

to be set by separate order, but generally not less than three (3) days prior to the conference, any

party opposing the application for relief may file a letter, not to exceed three (3) pages, outlining

that party's reasons for its opposition.

                        iv.     The parties shall provide to the Court two (2) courtesy copies of its

discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.

                        v.      Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.

        9.      Motions to Amend / Motions to Strike.

                (a)     Any motion to amend (including a motion for leave to amend) a pleading

or any motion to strike any pleading or other document shall be made pursuant to the discovery

dispute procedure set forth in Paragraph 8(g) above.

                (b)     Any such motion shall attach the proposed amended pleading as well as a

“redline” comparison to the prior pleading or attach the document to be stricken.




                                                  7
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 8 of 17 PageID #: 1182




       10.     Technology Tutorials. Although technology tutorials are not required by the

Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted

on or before the date that the Joint Claim Construction Brief is filed.

       11.     Claim Construction Issue Identification. On April 2, 2021, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

proposed claim construction of those term(s)/phrase(s). These documents will not be filed with

the Court. Subsequent to exchanging these lists, the parties will meet and confer to prepare a

Joint Claim Construction Chart to be submitted on April 16, 2021. The parties’ Joint Claim

Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue,

and should include each party’s proposed construction of the disputed claim language with

citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A

copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

provide argument.

       12.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on May 14, 2021. The Defendants shall serve, but not file, their

answering brief, not to exceed 30 pages, on June 14, 2021. The Plaintiff shall serve, but not file,

its reply brief, not to exceed 20 pages, on July 14, 2021. The Defendants shall serve, but not

file, their sur-reply brief, not to exceed 10 pages, on August 4, 2021. No later than August 13,

2021, the parties shall file a Joint Claim Construction Brief. The parties shall copy and paste

their unfiled briefs into one brief, with their positions on each claim term in sequential order, in

substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF




                                                  8
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 9 of 17 PageID #: 1183




I.     Agreed-Upon Constructions

II.    Disputed Constructions

       [TERM 1]

               1.      Plaintiff’s Opening Position

               2.      Defendants’ Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendants’ Sur-Reply Position

       [TERM 2]

               1.      Plaintiff’s Opening Position

               2.      Defendants’ Answering Position

               3.      Plaintiff’s Reply Position

               4.      Defendants’ Sur-Reply Position

The parties need not include any general summaries of the law relating to claim construction. If

there are any materials that would be submitted in an index, the parties shall submit them in a

Joint Appendix.

       13.     Hearing on Claim Construction. Beginning at SPon $XJXVW, the

Court will hear argument on claim construction. The parties need not include any general

summaries of the law relating to claim construction in their presentations to the Court. The

parties shall notify the Court, by joint letter submission, no later than the date on which their

joint claim construction brief is filed: (i) whether they request leave to present testimony at the

hearing; and (ii) the amount of time they are requesting be allocated to them for the hearing.

       Provided that the parties comply with all portions of this Scheduling Order, and any other

orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is



                                                    9
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 10 of 17 PageID #: 1184




unable to meet this goal, it will advise the parties no later than sixty (60) days after the

conclusion of the claim construction hearing.

       14.     Supplementation. Absent agreement among the parties, and approval of the

Court, no later than January 29, 2022 the parties must finally supplement, inter alia, the

identification of all accused products and of all invalidity references.

       15.     Case Dispositive Motions.

               (a)     All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before September 9, 2022. Briefs (and

affidavits) in opposition to any dispositive motions shall be filed October 14, 2022. Reply briefs

in support of dispositive motions shall be filed November 4, 2022. Briefing will be presented

pursuant to the Court’s Local Rules. No case dispositive motion under Rule 56 may be filed

more than ten (10) days before the above date without leave of the Court.

               (b)     Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving

party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

               Any party opposing the motion shall include with its opposing papers a response

to the moving party’s concise statement, not to exceed six (6) pages, which admits or disputes

the facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis.

To the extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s)

to the record. Failure to respond to a fact presented in the moving party’s concise statement of




                                                 10
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 11 of 17 PageID #: 1185




facts shall indicate that fact is not in dispute for purposes of summary judgment. The party

opposing the motion may also include with its opposing papers a separate concise statement, not

to exceed four (4) pages, which sets forth material facts as to which the opposing party contends

there is a genuine issue to be tried. Each fact asserted by the opposing party shall also be set

forth in a separate numbered paragraph and shall be supported by specific citation(s) to the

record.

               The moving party shall include with its reply papers a response to the opposing

party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph

basis. Failure to respond to a fact presented in the opposing party’s concise statement of facts

shall indicate that fact remains in dispute for purposes of summary judgment.

               (c)     Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each SIDE

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

the number of case dispositive motions that are filed. In the event that a party files, in addition to

a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

expert’s testimony, the total amount of pages permitted for all case dispositive and Daubert

motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

and 25 pages for all reply briefs for each SIDE.5




5
   The parties must work together to ensure that the Court receives no more than a total of 250
pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding the other
side’s motions) of briefing on all case dispositive motions and Daubert motions that are covered
by this scheduling order and any other scheduling order entered in any related case that is
proceeding on a consolidated or coordinated pretrial schedule.



                                                 11
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 12 of 17 PageID #: 1186



       16.    Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

       17.    Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of

one (l) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

       18.    Pretrial Conference. On 0DUFK, the Court will hold apretrial conference

in Court with counsel beginning atSP Unless otherwise ordered by the Court, the parties

should assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal

Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed final

pretrial order in compliance with Local Rule 16.3(c) and the Court’s Preferences and Procedures

for Civil Cases not later than seven (7) days before the pretrial conference. Unless otherwise

ordered by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)

(1)-(3) for the preparation of the joint proposed final pretrial order.




                                                  12
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 13 of 17 PageID #: 1187



              The parties shall provide the Court two (2) double-sided courtesy copies of the

joint proposed final pretrial order and all attachments. The proposed final pretrial order shall

contain a table of contentsDQGWKHSDUDJUDSKVVKDOOEHQXPEHUHG.




                                              13
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 14 of 17 PageID #: 1188



         19.    Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict
       VHYHQ 
forms three (3) business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

         20.    Trial. This matter is scheduled for a seven (7) day* jury trial beginning at 

DP on 0DUFK with the subsequent trial days beginning at 9:00 a.m. Until the case is

submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

         21.    Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

indicating among other things how the case should proceed and listing any post-trial motions

each party intends to file.

         22.    Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.


                                           7K
                                           7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                             KH +RQRQRUDEOH0DU\HOOHQ1RUHLND
                                           8QLWHG6WDWHV'LVWULFW-XGJH
                                           8QLWHGG 6WDWHV 'LVWULFW -XGJH
* While the Court is setting aside 7 days for this jury trial, the actual number of trial days will be
  determined closer to trial.



                                                   14
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 15 of 17 PageID #: 1189




                                Chart of All Relevant Deadlines

                    EVENT                                             DEADLINE
Parties shall make their initial disclosures       December 14, 2020
pursuant to Federal Rule of Civil Procedure
26(a)(l).
Parties shall make their initial disclosures       January 6, 2021
pursuant to Paragraph 3 of the Delaware
Default Standard for Discovery.
Parties to attempt to agree on a proposed form     Within twenty (20) days of the date the Court
of protective order and submit it to the Court.    enters the Scheduling Order
Plaintiff shall identify the accused product(s),   December 4, 2020
including accused methods and systems, and
its damages model, as well as the asserted
patent(s) that the accused product(s) allegedly
infringe(s). Plaintiff shall also produce the
file history for each asserted patent.
All motions to join other parties, and to          April 2, 2021
amend or supplement the pleadings.
Defendants shall produce core technical            January 15, 2021
documents related to the accused product(s),
sufficient to show how the accused product(s)
work(s), including but not limited to non-
publicly available operation manuals, product
literature, schematics, and specifications.
Defendants shall also produce sales figures
for the accused product(s).
Plaintiff shall produce an initial claim chart     February 26, 2021
relating each known accused product to the
asserted claims each such product allegedly
infringes.
Defendants shall produce its initial invalidity    March 26, 2021
contentions for each asserted claim, as well as
the known related invalidating references.
Parties shall exchange a list of those claim       April 2, 2021
term(s)/phrase(s) that they believe need
construction and their proposed claim
construction of those term(s)/phrase(s).
Parties shall meet and confer to prepare a         JCCC to be submitted/filed April 16, 2021
Joint Claim Construction Chart (JCCC)
identifying the term(s)/phrase(s) of the
claim(s) in issue, and should include each
party’s proposed construction of the disputed
claim language with citation(s) only to the

                                                   15
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 16 of 17 PageID #: 1190




intrinsic evidence in support of their
respective proposed constructions.
Plaintiff shall serve, but not file, its opening    May 14, 2021
brief, not to exceed 20 pages.
Defendants shall serve, but not file, its           June 14, 2021
answering brief, not to exceed 30 pages.
Plaintiff shall serve, but not file, its reply      July 14, 2021
brief, not to exceed 20 pages.
Defendants shall serve, but not file, its sur-      August 4, 2021
reply brief, not to exceed 10 pages.
Parties shall file a Joint Claim Construction       August 13, 2021
Brief. The parties shall copy and paste their
unfiled briefs into one brief, with their
positions on each claim term in sequential
order, in substantially the prescribed format.

Hearing on Claim Construction                       August 30, 2021 at 2:00 p.m.

Document production shall be substantially          November 19, 2021
complete.
Absent agreement among the parties, and             January 29, 2022
approval of the Court, parties must finally
supplement, inter alia, the identification of all
accused products and of all invalidity
references.
All fact discovery to be completed.                 February 18, 2022
Plaintiff shall provide final infringement          March 11, 2022
contentions.
Defendants shall provide final invalidity           April 15, 2022
contentions.
For the party who has the initial burden of         April 29, 2022
proof on the subject matter, the initial Federal
Rule 26(a)(2) disclosure of expert testimony
to be submitted.
Any supplemental disclosure to contradict or        June 3, 2022
rebut evidence on the same matter identified
by another party to be submitted.
Reply expert reports from the party with the        June 30, 2022
initial burden of proof to be submitted.
Parties’ expert discovery to be completed.          August 12, 2022
All case dispositive motions, an opening            September 9, 2022
brief, and affidavits, if any, in support of the
motion shall be served and filed.
Oppositions to case dispositive motions, and        October 14, 2022
affidavits, if any, in support of the opposition
                                                    16
Case 1:20-cv-00381-MN Document 36 Filed 12/02/20 Page 17 of 17 PageID #: 1191




shall be served and filed.
Replies in support of case dispositive motions    November 4, 2022
shall be served and filed.
Joint Proposed Pretrial Order                     Not later than seven (7) days before the
                                                  pretrial conference
Pretrial Conference                               March 6, 2023 at 1:00 p.m.
TRIAL (7-day Jury)*                               March 13, 2023
Parties shall jointly submit a form of order to   Within seven (7) days after a jury returns a
enter judgment on the verdict and a joint         verdict in any portion of a jury trial
status report, indicating among other things
how the case should proceed and listing any
post-trial motions each party intends to file.

Dated: November 20, 2020                      Respectfully submitted,

MCCARTER & ENGLISH, LLP                      /s/Stamatios Stamoulis
                                             Stamatios Stamoulis (#4606)
/s/ Daniel M. Silver                         Richard C. Weinblatt (#5080)
Michael P. Kelly (#2295)                     800 N. Street, Third Floor
Daniel M. Silver (#4758)                     Wilmington, DE 19801
Alexandra M. Joyce (#6423)                   (302) 999-1540
Renaissance Centre                           stamoulis@swdelaw.com
405 N. King Street, 8th Floor                weinblatt@swdelaw.com
Wilmington, Delaware 19801
(302) 984-6300                               Of Counsel:
mkelly@mccarter.com
dsilver@mccarter.com                         Ronald M. Daignault (pro hac vice)
ajoyce@mccarter.com                          Chandran Iyer (pro hac vice)
                                             Michael A. Siem (pro hac vice)
Of Counsel:                                  GOLDBERG SEGALLA LLP
                                             rdaignault@goldbergsegalla.com
Jessamyn S. Berniker                         ciyer@goldbergsegalla.com
Aaron P. Maurer                              msiem@goldbergsegalla.com
Adam D. Harber                               711 Third Avenue, Suite 1900
Ben Picozzi                                  New York, New York 10017
Angelica H. Nguyen                           Telephone: (646) 292-8700
WILLIAMS &CONNOLLY LLP
725 Twelfth Street, N.W.             Richard Juang (pro hac vice)
Washington, DC 20005                 rjuang@goldbergsegalla.com
(202) 434-5000                       GOLDBERG SEGALLA LLP
                                     8000 Maryland Avenue, Suite 640
Attorneys for Defendants AstraZeneca St. Louis, Missouri 63105
AB, AstraZeneca Pharmaceuticals LP, Telephone: (314) 446-3367
Nektar Therapeutics, and Daiichi
Sankyo, Inc.                         Attorneys for Plaintiff Aether Therapeutics Inc.
* While the Court is setting aside 7 days      17
  for this jury trial, the actual number of
  trial days will be determined closer to trial.
